DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to Pre-Appeal decision U.S. Application No. 14/864583 filed on August 26, 2022.

	
Information Disclosure Statement
2.	The Information Disclosure Statement filed on August 04, 2022, was reviewed and accepted by the Examiner.



Response to Arguments
3.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5,7-12,14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nettleton et al. U.S. Patent Application Publication No. 2005/0289188 (herein as ‘Nettleton’) and further in view of Bahnsen et al., U.S. PGPub Number 20150095600 (Hereinafter Bahnsen) and Willeford U.S. Patent No. 9,239,858 (herein as ‘Willeford’).


As for claim 1, Nettleton teaches system comprising: a volatile memory (Par. 0063 Nettleton discloses a memory and disk); a non-volatile memory (Par. 0064 Nettleton discloses a non-volatile memory); and a transaction synchronization apparatus including configurable logic and/or fixed functionality logic hardware (Par. 0064 Nettleton discloses a computer); the configurable logic and/or fixed functionality logic hardware to (Par. 0065 Nettleton discloses a program);
Nettleton does not teach but Bahnsen teaches generate a log of a first transaction that involves a modification of a variable in the volatile memory (Bahnsen; “The application can indicate a size of data and/or number of addresses to be updated (modification of a variable) by the atomic transaction.”… “To handle an atomic transaction to non-volatile media, functional unit 103 can include a transaction tracker (log manager) 113, a transaction identification (TID) pool 115, cache 117 and a transaction address buffer” [0031];), 
Nettleton and Bahnsen are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to memory locks of Nettleton to include the transaction of data of Bahnsen, to allow transaction fragments to be stored efficiently. The suggestion/motivation to combine is that it would be obvious to try in order to execute and accelerate applications more efficiently (Par. 0068 Bahnsen).
Nettleton teaches wherein the log is generated during a stable log commit span (Fig. 9 and Par. 0052 Nettleton discloses T1 Begin. T1 is the transactions beginning and the log generated. The stable log commit span is seen as the time line from T1 begin to T1 commits);
activate a volatile memory isolation, wherein the volatile memory isolation is performed during a volatile isolation span (Fig. 9 and Par. 0052 Nettleton discloses T1 acquiring the allocation lock (912). The lock is maintained until the T1 commits at 915.  The allocation lock from 912 to 915 is seen as the volatile isolation span);
Bahnsen teaches activate a controlled deferment of a second transaction associated with the variable (Bahnsen; “To accomplish this, the processing device can write to the set of addresses in an intermediate memory location (controlled deferment), such as to an integrated cache, external cache, a memory buffer (e.g., atomic buffer) (volatile), etc. that is segregated from other applications or execution units. [0019]; “The TID pool 115 can include any number of transactions (second transaction associated with the variable)” and “The transaction tracker 113 can also track, monitor and update the state (tripwire controller) of an atomic transaction.” [0032];), 
Nettleton teaches wherein the controlled deferment is performed during a controlled deferment span without a use of physical locking of the volatile memory (Fig. 9 (960) and Par. 0053 Nettleton discloses row D failing to acquire the lock when T1 has obtained the lock.  Row D is deferred to commit to a later time after T1 has committed and released the lock. The controlled deferment span is when T2 requires insertion of row D (914) is prevented and delayed until T2 (916) commits. Row D being delayed to commit after T1 is seen as controlled deferment. Performing the inset of row D after T1 commits is seen as controlled deferment is performed during a controlled deferment span without a use of physical locking of the volatile memory);
Nettleton in combination with Bahnsen does not teach but Willeford teaches conduct a flush of the log to the non-volatile memory during the stable log commit span and after the volatile isolation span and wherein the stable log commit span ends in response to a completion of the flush (Fig. 1 (102), Col. 5 Lines 20-30 Willeford discloses receiving a request to modify a value within the table.  The request to modify a value is seen as the stable log commit span.  Fig.1 and Col. 6 Lines 15-19 and Lines 35-40 Willeford teaches instead of storing the data in the primary, but storing the transaction into a delta row representative of the secondary table.  The secondary table is seen as the non-volatile memory);
Nettleton and Willeford are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data consistency of Nettleton to include the delayed update of Willeford, to allow low levels of data isolation and locking of data values. The suggestion/motivation to combine is that it would be obvious to try in in order to prevent a decrease in system performance the to react to conflicts when they occur (Col. 1 Lines 30-55 Willeford).
Nettleton teaches conduct an update of data in the non-volatile memory based on the modification while the controlled deferment is activated during the controlled deferment span and after both the stable log commit span and the volatile isolation span ((Fig. 9 (960) and Par. 0053 Nettleton discloses Row D is deferred to commit to a later time after T1 has committed and released the lock. The controlled deferment span is when T2 requires insertion of row D (914) is prevented and delayed until T2 (916) commits. Row D being delayed to commit after T1 is seen as controlled deferment. Performing the inset of row D after T1 commits is seen as controlled deferment is performed during a controlled deferment span without a use of physical locking of the volatile memory);
Willeford teaches and wherein operations to conduct the update of data are done in response to the completion of the flush of the log performed during the stable log commit span and after the volatile isolation span (Col. 8 Lines 13-30 Willeford discloses aggregating the delta rows together in the secondary table, after the values have been updated in the delta secondary table);


Nettleton teaches wherein the stable log commit span, the volatile isolation span, and the controlled deferment span comprise three temporally overlapping spans of a virtual logical protection of the volatile memory that cover the performance of the volatile memory isolation, the generation of the log, and the updates of and wherein each of the three temporally overlapping spans one or more of begin or end at different points (Fig. 9 Par. 0052-0053 Nettleton discloses the stable log commit span is seen as the time line from T1 begin (911) to T1  commits (915). Fig. 9 and Par. 0052 Nettleton discloses T1 acquiring the allocation lock (912). The allocation lock is maintained until the T1 commits at 915.  The allocation lock from 912 to 915 is seen as the volatile isolation span. The controlled deferment span is when T2 requires insertion of row D (914) is prevented and delayed until T2 (916) commits.  The temporally overlap is between the time T2 requires insert of row D (914) and T1 commits (915).  During this overlap, the stable log commit span has start time of 911 and an end time of 915. Thus stable log commit span occurs at least during 914 to 915.  The allocation lock from 912 to 915 is seen as the volatile isolation span. Thus volatile isolation span occurs at least during 914 to 915.   The controlled deferment span is when T2 tries to inset the row D (914) is prevented and delayed until T2 (916) commits. Thus controlled deferment span occurs at least during 914 to 915).   

	

As for claim 7, Nettleton teaches an apparatus comprising: configurable logic and/or fixed functionality logic hardware (Par. 0064 Nettleton discloses a computer); the configurable logic and/or fixed functionality logic hardware to (Par. 0065 Nettleton discloses a program);
Nettleton does not teach but Bahnsen teaches generate a log of a first transaction that involves a modification of a variable in the volatile memory (Bahnsen; “The application can indicate a size of data and/or number of addresses to be updated (modification of a variable) by the atomic transaction.”… “To handle an atomic transaction to non-volatile media, functional unit 103 can include a transaction tracker (log manager) 113, a transaction identification (TID) pool 115, cache 117 and a transaction address buffer” [0031];), 
Nettleton and Bahnsen are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to memory locks of Nettleton to include the transaction of data of Bahnsen, to allow transaction fragments to be stored efficiently. The suggestion/motivation to combine is that it would be obvious to try in order to execute and accelerate applications more efficiently (Par. 0068 Bahnsen).
Nettleton teaches wherein the log is generated during a stable log commit span (Fig. 9 and Par. 0052 Nettleton discloses T1 Begin. T1 is the transactions beginning and the log generated. The stable log commit span is seen as the time line from T1 begin to T1 commits);
active a volatile memory isolation, wherein the volatile memory isolation is performed during a volatile isolation span (Fig. 9 and Par. 0052 Nettleton discloses T1 acquiring the allocation lock (912). The lock is maintained until the T1 commits at 915.  The allocation lock from 912 to 915 is seen as the volatile isolation span);
Bahnsen teaches activate a controlled deferment of a second transaction associated with the variable (Bahnsen; “To accomplish this, the processing device can write to the set of addresses in an intermediate memory location (controlled deferment), such as to an integrated cache, external cache, a memory buffer (e.g., atomic buffer) (volatile), etc. that is segregated from other applications or execution units. [0019]; “The TID pool 115 can include any number of transactions (second transaction associated with the variable)” and “The transaction tracker 113 can also track, monitor and update the state (tripwire controller) of an atomic transaction.” [0032];), 
Nettleton teaches wherein the controlled deferment is performed during a controlled deferment span without a use of physical locking of the volatile memory (Fig. 9 (960) and Par. 0053 Nettleton discloses row D failing to acquire the lock when T1 has obtained the lock.  Row D is deferred to commit to a later time after T1 has committed and released the lock. The controlled deferment span is when T2 requires insertion of row D (914) is prevented and delayed until T2 (916) commits. Row D being delayed to commit after T1 is seen as controlled deferment. Performing the inset of row D after T1 commits is seen as controlled deferment is performed during a controlled deferment span without a use of physical locking of the volatile memory);
Nettleton in combination with Bahnsen does not teach but Willeford teaches conduct a flush of the log to the non-volatile memory during the stable log commit span and after the volatile isolation span And wherein the stable log commit span ends in response to a completion of the flush (Fig. 1 (102), Col. 5 Lines 20-30 Willeford discloses receiving a request to modify a value within the table.  The request to modify a value is seen as the stable log commit span.  Fig.1 and Col. 6 Lines 15-19 and Lines 35-40 Willeford teaches instead of storing the data in the primary, but storing the transaction into a delta row representative of the secondary table.  The secondary table is seen as the non-volatile memory);
Nettleton and Willeford are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data consistency of Nettleton to include the delayed update of Willeford, to allow low levels of data isolation and locking of data values. The suggestion/motivation to combine is that it would be obvious to try in in order to prevent a decrease in system performance the to react to conflicts when they occur (Col. 1 Lines 30-55 Willeford).
Nettleton teaches conduct an update of data in the non-volatile memory based on the modification while the controlled deferment is activated during the controlled deferment span and after both the stable log commit span and the volatile isolation span ((Fig. 9 (960) and Par. 0053 Nettleton discloses Row D is deferred to commit to a later time after T1 has committed and released the lock. The controlled deferment span is when T2 requires insertion of row D (914) is prevented and delayed until T2 (916) commits. Row D being delayed to commit after T1 is seen as controlled deferment. Performing the inset of row D after T1 commits is seen as controlled deferment is performed during a controlled deferment span without a use of physical locking of the volatile memory);
Willeford teaches and wherein operations to conduct the update of data are done in response to the completion of the flush of the log performed during the stable log commit span and after the volatile isolation span (Col. 8 Lines 13-30 Willeford discloses aggregating the delta rows together in the secondary table, after the values have been updated in the delta secondary table);
Nettleton teaches wherein the stable log commit span, the volatile isolation span, and the controlled deferment span comprise three temporally overlapping spans of a virtual logical protection of the volatile memory that cover the performance of the volatile memory isolation, the generation of the log, and the updates of and wherein each of the three temporally overlapping spans one or more of begin or end at different points (Fig. 9 Par. 0052-0053 Nettleton discloses the stable log commit span is seen as the time line from T1 begin (911) to T1  commits (915). Fig. 9 and Par. 0052 Nettleton discloses T1 acquiring the allocation lock (912). The allocation lock is maintained until the T1 commits at 915.  The allocation lock from 912 to 915 is seen as the volatile isolation span. The controlled deferment span is when T2 requires insertion of row D (914) is prevented and delayed until T2 (916) commits.  The temporally overlap is between the time T2 requires insert of row D (914) and T1 commits (915).  During this overlap, the stable log commit span has start time of 911 and an end time of 915. Thus stable log commit span occurs at least during 914 to 915.  The allocation lock from 912 to 915 is seen as the volatile isolation span. Thus volatile isolation span occurs at least during 914 to 915.   The controlled deferment span is when T2 tries to inset the row D (914) is prevented and delayed until T2 (916) commits. Thus controlled deferment span occurs at least during 914 to 915).   

As for claim 13, Nettleton teaches system comprising: a volatile memory (Par. 0063 Nettleton discloses a memory and disk); a non-volatile memory (Par. 0064 Nettleton discloses a non-volatile memory); and a transaction synchronization apparatus including configurable logic and/or fixed functionality logic hardware (Par. 0064 Nettleton discloses a computer); the configurable logic and/or fixed functionality logic hardware to (Par. 0065 Nettleton discloses a program);
Nettleton does not teach but Bahnsen teaches generating a log of a first transaction that involves a modification of a variable in the volatile memory (Bahnsen; “The application can indicate a size of data and/or number of addresses to be updated (modification of a variable) by the atomic transaction.”… “To handle an atomic transaction to non-volatile media, functional unit 103 can include a transaction tracker (log manager) 113, a transaction identification (TID) pool 115, cache 117 and a transaction address buffer” [0031];), 
Nettleton and Bahnsen are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to memory locks of Nettleton to include the transaction of data of Bahnsen, to allow transaction fragments to be stored efficiently. The suggestion/motivation to combine is that it would be obvious to try in order to execute and accelerate applications more efficiently (Par. 0068 Bahnsen).
Nettleton teaches wherein the log is generated during a stable log commit span (Fig. 9 and Par. 0052 Nettleton discloses T1 Begin. T1 is the transactions beginning and the log generated. The stable log commit span is seen as the time line from T1 begin to T1 commits);
activating a volatile memory isolation, wherein the volatile memory isolation is performed during a volatile isolation span (Fig. 9 and Par. 0052 Nettleton discloses T1 acquiring the allocation lock (912). The lock is maintained until the T1 commits at 915.  The allocation lock from 912 to 915 is seen as the volatile isolation span);
Bahnsen teaches activating a controlled deferment of a second transaction associated with the variable (Bahnsen; “To accomplish this, the processing device can write to the set of addresses in an intermediate memory location (controlled deferment), such as to an integrated cache, external cache, a memory buffer (e.g., atomic buffer) (volatile), etc. that is segregated from other applications or execution units. [0019]; “The TID pool 115 can include any number of transactions (second transaction associated with the variable)” and “The transaction tracker 113 can also track, monitor and update the state (tripwire controller) of an atomic transaction.” [0032];), 
Nettleton teaches wherein the controlled deferment is performed during a controlled deferment span without a use of physical locking of the volatile memory (Fig. 9 (960) and Par. 0053 Nettleton discloses row D failing to acquire the lock when T1 has obtained the lock.  Row D is deferred to commit to a later time after T1 has committed and released the lock. The controlled deferment span is when T2 requires insertion of row D (914) is prevented and delayed until T2 (916) commits. Row D being delayed to commit after T1 is seen as controlled deferment. Performing the inset of row D after T1 commits is seen as controlled deferment is performed during a controlled deferment span without a use of physical locking of the volatile memory);
Nettleton in combination with Bahnsen does not teach but Willeford teaches conducting a flush of the log to the non-volatile memory during the stable log commit span and after the volatile isolation span and wherein the stable log commit span ends in response to a completion of the flush  (Fig. 1 (102), Col. 5 Lines 20-30 Willeford discloses receiving a request to modify a value within the table.  The request to modify a value is seen as the stable log commit span.  Fig.1 and Col. 6 Lines 15-19 and Lines 35-40 Willeford teaches instead of storing the data in the primary, but storing the transaction into a delta row representative of the secondary table.  The secondary table is seen as the non-volatile memory);
Nettleton and Willeford are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data consistency of Nettleton to include the delayed update of Willeford, to allow low levels of data isolation and locking of data values. The suggestion/motivation to combine is that it would be obvious to try in in order to prevent a decrease in system performance the to react to conflicts when they occur (Col. 1 Lines 30-55 Willeford).
Nettleton teaches conducting an update of data in the non-volatile memory based on the modification while the controlled deferment is activated during the controlled deferment span and after both the stable log commit span and the volatile isolation span ((Fig. 9 (960) and Par. 0053 Nettleton discloses Row D is deferred to commit to a later time after T1 has committed and released the lock. The controlled deferment span is when T2 requires insertion of row D (914) is prevented and delayed until T2 (916) commits. Row D being delayed to commit after T1 is seen as controlled deferment. Performing the inset of row D after T1 commits is seen as controlled deferment is performed during a controlled deferment span without a use of physical locking of the volatile memory);
Willeford teaches and wherein operations to conduct the update of data are done in response to the completion of the flush of the log performed during the stable log commit span and after the volatile isolation span (Col. 8 Lines 13-30 Willeford discloses aggregating the delta rows together in the secondary table, after the values have been updated in the delta secondary table);
Nettleton teaches wherein the stable log commit span, the volatile isolation span, and the controlled deferment span comprise three temporally overlapping spans of a virtual logical protection of the volatile memory that cover the performance of the volatile memory isolation, the generation of the log, and the updates of and wherein each of the three temporally overlapping spans one or more of begin or end at different points (Fig. 9 Par. 0052-0053 Nettleton discloses the stable log commit span is seen as the time line from T1 begin (911) to T1  commits (915). Fig. 9 and Par. 0052 Nettleton discloses T1 acquiring the allocation lock (912). The allocation lock is maintained until the T1 commits at 915.  The allocation lock from 912 to 915 is seen as the volatile isolation span. The controlled deferment span is when T2 requires insertion of row D (914) is prevented and delayed until T2 (916) commits.  The temporally overlap is between the time T2 requires insert of row D (914) and T1 commits (915).  During this overlap, the stable log commit span has start time of 911 and an end time of 915. Thus stable log commit span occurs at least during 914 to 915.  The allocation lock from 912 to 915 is seen as the volatile isolation span. Thus volatile isolation span occurs at least during 914 to 915.   The controlled deferment span is when T2 tries to inset the row D (914) is prevented and delayed until T2 (916) commits. Thus controlled deferment span occurs at least during 914 to 915).   

As for claim 19, Nettleton teaches at least one non-transitory computer readable storage medium comprising a set of instructions, which when executed by a computing device (Par. 0071 Nettleton discloses a computer-readable medium having computer-executable instructions);, cause the computing device to: 
Nettleton does not teach but Bahnsen teaches generate a log of a first transaction that involves a modification of a variable in the volatile memory (Bahnsen; “The application can indicate a size of data and/or number of addresses to be updated (modification of a variable) by the atomic transaction.”… “To handle an atomic transaction to non-volatile media, functional unit 103 can include a transaction tracker (log manager) 113, a transaction identification (TID) pool 115, cache 117 and a transaction address buffer” [0031];), 
Nettleton and Bahnsen are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to memory locks of Nettleton to include the transaction of data of Bahnsen, to allow transaction fragments to be stored efficiently. The suggestion/motivation to combine is that it would be obvious to try in order to execute and accelerate applications more efficiently (Par. 0068 Bahnsen).
Nettleton teaches wherein the log is generated during a stable log commit span (Fig. 9 and Par. 0052 Nettleton discloses T1 Begin. T1 is the transactions beginning and the log generated. The stable log commit span is seen as the time line from T1 begin to T1 commits);
activate a volatile memory isolation, wherein the volatile memory isolation is performed during a volatile isolation span (Fig. 9 and Par. 0052 Nettleton discloses T1 acquiring the allocation lock (912). The lock is maintained until the T1 commits at 915.  The allocation lock from 912 to 915 is seen as the volatile isolation span);
Bahnsen teaches activate a controlled deferment of a second transaction associated with the variable (Bahnsen; “To accomplish this, the processing device can write to the set of addresses in an intermediate memory location (controlled deferment), such as to an integrated cache, external cache, a memory buffer (e.g., atomic buffer) (volatile), etc. that is segregated from other applications or execution units. [0019]; “The TID pool 115 can include any number of transactions (second transaction associated with the variable)” and “The transaction tracker 113 can also track, monitor and update the state (tripwire controller) of an atomic transaction.” [0032];), 
Nettleton teaches wherein the controlled deferment is performed during a controlled deferment span without a use of physical locking of the volatile memory (Fig. 9 (960) and Par. 0053 Nettleton discloses row D failing to acquire the lock when T1 has obtained the lock.  Row D is deferred to commit to a later time after T1 has committed and released the lock. The controlled deferment span is when T2 requires insertion of row D (914) is prevented and delayed until T2 (916) commits. Row D being delayed to commit after T1 is seen as controlled deferment. Performing the inset of row D after T1 commits is seen as controlled deferment is performed during a controlled deferment span without a use of physical locking of the volatile memory);
Nettleton in combination with Bahnsen does not teach but Willeford teaches conduct a flush of the log to the non-volatile memory during the stable log commit span and after the volatile isolation span and wherein the stable log commit span ends in response to a completion of the flush  (Fig. 1 (102), Col. 5 Lines 20-30 Willeford discloses receiving a request to modify a value within the table.  The request to modify a value is seen as the stable log commit span.  Fig.1 and Col. 6 Lines 15-19 and Lines 35-40 Willeford teaches instead of storing the data in the primary, but storing the transaction into a delta row representative of the secondary table.  The secondary table is seen as the non-volatile memory);
Nettleton and Willeford are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the data consistency of Nettleton to include the delayed update of Willeford, to allow low levels of data isolation and locking of data values. The suggestion/motivation to combine is that it would be obvious to try in in order to prevent a decrease in system performance the to react to conflicts when they occur (Col. 1 Lines 30-55 Willeford).
Nettleton teaches conduct an update of data in the non-volatile memory based on the modification while the controlled deferment is activated during the controlled deferment span and after both the stable log commit span and the volatile isolation span ((Fig. 9 (960) and Par. 0053 Nettleton discloses Row D is deferred to commit to a later time after T1 has committed and released the lock. The controlled deferment span is when T2 requires insertion of row D (914) is prevented and delayed until T2 (916) commits. Row D being delayed to commit after T1 is seen as controlled deferment. Performing the inset of row D after T1 commits is seen as controlled deferment is performed during a controlled deferment span without a use of physical locking of the volatile memory);
Willeford teaches and wherein operations to conduct the update of data are done in response to the completion of the flush of the log performed during the table log commit span and after the volatile isolation span (Col. 8 Lines 13-30 Willeford discloses aggregating the delta rows together in the secondary table, after the values have been updated in the delta secondary table);
Nettleton teaches wherein the stable log commit span, the volatile isolation span, and the controlled deferment span comprise three temporally overlapping spans of a virtual logical protection of the volatile memory that cover the performance of the volatile memory isolation, the generation of the log, and the updates of and wherein each of the three temporally overlapping spans one or more of begin or end at different points (Fig. 9 Par. 0052-0053 Nettleton discloses the stable log commit span is seen as the time line from T1 begin (911) to T1  commits (915). Fig. 9 and Par. 0052 Nettleton discloses T1 acquiring the allocation lock (912). The allocation lock is maintained until the T1 commits at 915.  The allocation lock from 912 to 915 is seen as the volatile isolation span. The controlled deferment span is when T2 requires insertion of row D (914) is prevented and delayed until T2 (916) commits.  The temporally overlap is between the time T2 requires insert of row D (914) and T1 commits (915).  During this overlap, the stable log commit span has start time of 911 and an end time of 915. Thus stable log commit span occurs at least during 914 to 915.  The allocation lock from 912 to 915 is seen as the volatile isolation span. Thus volatile isolation span occurs at least during 914 to 915.   The controlled deferment span is when T2 tries to inset the row D (914) is prevented and delayed until T2 (916) commits. Thus controlled deferment span occurs at least during 914 to 915).

As for claims 2, 8, 14 and 20, Nettleton as modified by Bahnsen and Willeford teaches the system, apparatus, method and medium of claims 1, 7, 13 and 19, wherein configurable logic and/or fixed functionality logic hardware to mark a location associated with the variable (Bahnsen; “the processing device can write to the set of addresses in an intermediate memory location (marker to mark a location), such as to an integrated cache, external cache, a memory buffer (e.g., atomic buffer), etc. that is segregated from other applications or execution units. Once the entire atomic transaction is complete and when data (variable) is written to the set of addresses in the intermediate memory location, the processing device can lock the set of addresses (tripwire controller) and then write the data from the intermediate memory location to the non-volatile media” [0019];).

As for claims 3, 9, 15 and 21, Nettleton as modified by Bahnsen and Willeford teaches the system, apparatus, method and medium of claims 1, 7, 13 and 19, wherein the update is to be conducted in response to a completion of the flush (Bahnsen; “The cache 117 can be used by the processing device 101 to perform data modification and then copy or flush the modified data to the NVM controller 109 or directly to the NVM media (flush of the log to the non-volatile memory) 111. To accommodate both a TID during execution as well as other applications or functional units 103 that may need to access data associated with a same address that is being modified by the TID, the cache 117 can store two copies of data--one for the TID and the other being an old value for use by the other application or functional unit 103b. The cache 117 can be configured or expanded to store any type of duplicate data, such as multiple cache lines, multiple cache pages, multiple registers, etc.--each having the same address. To return the correct data to the requesting functional unit, the cache returns the data based on the TID of the requestor. A TID for an atomic transaction receives data associated with the TID and a TID that is not part of the atomic transaction receives the old data” [0036];). 

As for claims 4, 10, 16 and 22, Nettleton as modified by Bahnsen and Willeford teaches the system, apparatus, method and medium of claims 1, 7, 13 and 19, wherein configurable logic and/or fixed functionality logic hardware to deactivate the controlled deferment in response to a completion of the update (Bahnsen; “When writing the data to the non-volatile media is complete (completion of the update), the processing device (tripwire controller) can unlock the set of addresses (deactivate the controlled deferment) after which the addresses become available to other processors, functional units, processes, threads, cores, etc. Multiple atomic transactions can be in progress within an application or across the computer system. One functional units, for example, may have multiple atomic transactions in progress any given time” [0019];). 

As for claims 5, 11, 17 and 23, Nettleton as modified by Bahnsen and Willeford teaches the system, apparatus, method and medium of claims 4, 11, 17 and 23, wherein configurable logic and/or fixed functionality logic hardware to unmark a location associated with the variable update (Bahnsen; “When writing the data to the non-volatile media is complete, the processing device (tripwire controller) can unlock the set of addresses  after which the addresses become available to other processors (unmarker to unmark a location associated with the variable update), functional units, processes, threads, cores, etc. Multiple atomic transactions can be in progress within an application or across the computer system. One functional units, for example, may have multiple atomic transactions in progress any given time” [0019];). 

As for claims 6, 12, 18 and 24, Nettleton as modified by Bahnsen and Willeford teaches the system, apparatus, method and medium of claims 1, 7, 13 and 19, wherein configurable logic and/or fixed functionality logic hardware to:
determine a hash value associated with the variable; and defer execution of the first transaction if the hash value is non-zero (Bahnsen; “The processing device 101 can register a set of addresses to be updated atomically in a transaction address buffer (hash) 119. The transaction address buffer 119 tracks which addresses are part of a particular atomic transaction and communicates this information to the transaction tracker (status monitor) 113. The transaction address buffer 119 can be used to mark an address range with a non-zero TID if that address range is part of a transaction (defer execution of the first transaction if the hash value is non-zero). For example, an address associated with a TID of "0" means that address is not part of a transaction” [0034];).


Conclusion

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.A.M/	November 28, 2022     Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                                           /AMRESH SINGH/Primary Examiner, Art Unit 2159